DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 12/19/19. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,4,5 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagata JP2015154628 [0001-0013,0018,0036-0045].
With respect to claim 1, figures 1-3, 11-13 of Yoichi disclose a power generation system comprising:
a power generation unit [40] including a generation main body that has an electrification film and a counter electrode rotating relative to each other to generate power, and the energy generator that generates energy for rotating the electrification film and the counter electrode relative to each other;
a power storage unit [20] configured to store output power of at least the power generation unit; and
a voltage step-down unit [10] electrically connected to the power generation unit and the power storage unit and configured to reduce output voltage of the power generation unit to a step-down voltage, wherein
the power storage unit has a discharge curve relative to storage voltage and storage capacity, the discharge curve [fig. 13] having 
an inflection point, 
a first turning point having maximum curvature at a high-voltage side relative to the inflection point, and 
a second turning point having maximum curvature at a low-voltage side relative to the inflection point, and the step-down voltage obtained by dividing the output voltage of the power generation unit in a rated generation state by a step-down ratio of the voltage step-down unit coincides with storage voltage corresponding to a region between the first turning point and the second turning point of the power storage unit. [0036-0045, 0065-0076]
	With respect to claim 4, figures 1-3, 11-13 of Yoichi disclose the power generation system according to claim 1, wherein
the step-down voltage coincides with a midpoint storage voltage that is the storage voltage corresponding to a midpoint storage capacity at a midpoint of a storage capacity range corresponding to a working voltage range in which output of the power storage unit is available.
	With respect to claim 5, figures 1-3, 11-13 of Yoichi disclose a portable watch comprising:
the power generation system according to claim 1; and
a time display unit configured to display time using output of the power storage unit. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4,5 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. JP2017028910 [0015-0021,0027-0036] in view of Nagata JP2015154628.

With respect to claim 1, figures 1-5 of Satoshi et al. disclose a power generation system comprising:
a power generation unit [1] including a generation main body that has an electrification film and a counter electrode rotating relative to each other to generate power, and the energy generator that generates energy for rotating the electrification film and the counter electrode relative to each other; [0018]
a power storage unit [22] configured to store output power of at least the power generation unit; and
a voltage step-down unit [30] electrically connected to the power generation unit and the power storage unit and configured to reduce output voltage of the power generation unit to a step-down voltage, wherein
the power storage unit has a discharge curve relative to storage voltage and storage capacity, the discharge curve having
an inflection point,
a first turning point having maximum curvature at a high-voltage side relative to the inflection point.
	Satoshi et al does not disclose a second turning point having maximum curvature at a low-voltage side relative to the inflection point, and 
the step-down voltage obtained by dividing the output voltage of the power generation unit in a rated generation state by a step-down ratio of the voltage step-down unit coincides with storage voltage corresponding to a region between the first turning point and the second turning point of the power storage unit.
	However, to improve to improve and stabilize the charging efficiency as a system it would have been obvious to one skilled in the art at the time the invention was made to use the circuitry of Yoichi. 
	With respect to claim 2, the above modification discloses the power generation system according to claim 1, wherein the rated generation state is a state in which the power generation unit is operating at mechanical natural frequency of the power generation unit.
With respect to claim 4, the above modification discloses the power generation system according to claim 1, wherein
the step-down voltage coincides with a midpoint storage voltage that is the storage voltage corresponding to a midpoint storage capacity at a midpoint of a storage capacity range corresponding to a working voltage range in which output of the power storage unit is available.
	With respect to claim 5, the above modification discloses a portable watch comprising:
the power generation system according to claim 1; and
a time display unit configured to display time using
output of the power storage unit. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. JP2017028910 in view of Nagata JP2015154628 and further in view of Konishi et al. JP2013059149 [0039, 0029]
With respect to claim 3, the above modification discloses the power generation system according to claim 2, but does not disclose wherein the mechanical natural frequency is 0.6 to 1.2 seconds. 
	However, MIE et al. discloses a small electrostatic induction generator to mount on a electronic device with a rotating weight having a mechanical frequency in a range of .6 sec to 1.2 sec.
	It would have been obvious to one skilled in the art at the time the invention was made to design this frequency into the above combination since it was a known technique in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
5/9/22